DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A certified copy of the foreign priority application CN 201811296849.2 filed in State Intellectual Property Office of the P.R.C. (SIPO) on November 1, 2018 has not been filed with the USPTO. It is advised that Applicant should file a certified copy of the above-identified application (in such a manner that Applicant files it directly or a request for its retrieval to the USPTO) so that Examiner can acknowledge the Applicant's claim for foreign priority based on the above-identified application. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 2, 10, 14, 16, 18 and 19 are objected to because of the following informalities:
In claim 2, line 3, “at least part of the plurality of insulating layers” should read --at least a part of the plurality of insulating layers-- (emphasis added) for term consistency.
In claim 10, line 2, “at least part of the barrier wall” should read --at least a part of the barrier wall-- (emphasis added) for term consistency.
In claim 14, lines 2-3, “the second reflective layer covers at least a part of the plurality of insulating layers on a side thereof facing the transparent area in an adjacent pixel” should read --the second reflective layer covers at least a second part of the plurality of insulating layers on a second side thereof facing a transparent area in an adjacent pixel unit-- (emphasis added) for clarity. A support can be found at least in Fig. 6 and the descriptions thereof.
In claim 16, lines 8-9, “wherein forming at least part of the pixel unit includes forming a thin-film transistor and a light blocking member in the light-emitting area” should read -- wherein forming at least a part of the plurality of pixel units includes forming the thin-film transistor and the light blocking member in the light-emitting area-- (emphasis added).
In claim 18, lines 1-2, “forming at least part of the pixel units” should read -- forming at least a part of the plurality of pixel units-- (emphasis added).
In claim 19, lines 1-2, “forming at least a part of the pixel unit” should read -- forming at least a part of the plurality of pixel units-- (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the feature “the reflection layer is located on a side of the reflection layer near the transparent area” in lines 3-4. 

For example, Fig. 5 and Fig. 7 show an arrangement of a reflective layer 1121 in the light-emitting area 110 and the transparent area 120. How can the reflective layer 1121 be located on a side of the reflection layer 1121 itself near the transparent area 120? It does not make sense. For the examination purpose, claim 6 is treated as the claim does not have the above feature.
Claims 7-13 are rejected due to their dependency.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationship(s) of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
Claim 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the feature “the step of forming a barrier wall” in line 2, and the feature “wherein the first sublayer and the buffer layer in the thin-film transistor are formed by a patterning process; 4RI6004.DOCXPage 6Application No. Not Yet AssignedPaper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495the second sublayer and the gate insulation layer in the thin-film transistor are formed by a patterning process; the third sublayer and the interlayer insulating layer in the thin-film transistor are formed by a patterning process” in lines 3-8. 

Claim 18 also recites the features “the buffer layer” in line 3, “the gate insulation layer” in line 5 and “an interlayer insulating layer” in line 7.
There is insufficient antecedent basis for each of the features in claim 18 and base claim(s).
For the examination purpose, the feature “wherein the first sublayer and the buffer layer in the thin-film transistor are formed by a patterning process; 4RI6004.DOCXPage 6Application No. Not Yet AssignedPaper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495the second sublayer and the gate insulation layer in the thin-film transistor are formed by a patterning process; the third sublayer and the interlayer insulating layer in the thin-film transistor are formed by a patterning process” of claim 18 is interpreted to as --wherein the barrier wall comprises a first sublayer, a second sublayer, and a third sublayer from bottom to top, the first sublayer and a buffer layer in the thin-film transistor are formed by a patterning process; 4RI6004.DOCXPage 6Application No. Not Yet AssignedPaper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495the second sublayer and a gate insulation layer in the thin-film transistor are formed by a patterning process; the third sublayer and an interlayer insulating layer in the thin-film transistor are formed by a patterning process-- (emphasis added).
Claim 19 is rejected due to its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ebisuno et al. US 2018/0040682.
Regarding claim 1, Ebisuno teaches a substrate (e.g., Fig. 1, Fig. 2) comprising: 
a plurality of pixel units (e.g., a unit including the second PA (including pixels) from the left side of the page including Fig. 1 and the second TA from the left side of the page including Fig. 1; another unit including the first PA (including pixels) from the left side of the page including Fig. 1 and the first TA from the left side of the page including Fig. 1; Fig. 1, [54]), at least a part of which includes a light-emitting area (e.g., PA, Fig. 1, [54]) and a transparent area (e.g., TA, Fig. 1, [54]), and the light-emitting area includes a thin-film transistor (e.g., TR, Fig. 1, Fig. 2, [56]); 
a light blocking member (e.g., third 30 (and/or fourth 30) from the left side of the page including Fig. 1, Fig. 2, [62], [70]) disposed in the light-emitting area and configured to block light that is directed to the thin-film transistor through the transparent area (e.g., [73]).  
Regarding claim 2, Ebisuno teaches the substrate according to claim 1, wherein the light blocking member includes a reflective layer (e.g., 30p, 30q, 30r and 30s that respectively have the same materials as electrodes 125, 155, 156 and 76, Fig. 2, [71]: For example, the gate electrode 155 is formed of a gate metal such as copper, aluminum, etc. (e.g., [130]), which corresponds to a metal of the reflective layer as claimed (see [43] of Applicant’s original disclosure). Thus Ebisuno teaches this feature.), the thin-film transistor includes a plurality of insulating layers (e.g., 120, 141, 142, and/or 160, Fig. 2, [67]), and the reflective layer covers at 
Regarding claim 3, Ebisuno teaches the substrate according to claim 2, wherein the insulating layer includes an interlayer insulating layer (e.g., 160, Fig. 2) and a gate insulating layer (e.g., 141 and/or 142, Fig. 2), or the insulating layer includes an interlayer insulating layer (e.g., 160, Fig. 2).  
Regarding claim 4, Ebisuno teaches the substrate according to claim 3, wherein an orthographic projection of the reflective layer on the substrate and an orthographic projection of the interlayer insulating layer on the substrate partially overlap with each other (e.g., Fig. 2).
Regarding claim 5, Ebisuno teaches the substrate according to claim 2, wherein a material forming the reflective layer includes metal (e.g., [71], [130]; see the discussion with respect to claim 2 above).  
Regarding claim 6, Ebisuno teaches the substrate according to claim 2, wherein the light blocking member further comprises an ultraviolet blocking wall (e.g., Portion A of 180 disposed between 30 and Portion B including 120, 141, 142 and 160; see the annotated Fig. 2 below; [69]: For example, the layer 180 is formed of polyimide (e.g., [69]), which corresponds to a material of the ultraviolet blocking wall (see [46] of Applicant’s original disclosure). Thus Ebisuno teaches this feature.), the4RI6004.DOCXPage 4Application No. Not Yet Assigned Paper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495ultraviolet blocking wall is located in the light-emitting area (e.g., PA, Fig. 1, Fig. 2), and the reflection layer is located on a side of the reflection layer near the transparent area (see the 112 rejection above).  

    PNG
    media_image1.png
    474
    939
    media_image1.png
    Greyscale
 
Annotated Fig. 2 of Ebisuno
Regarding claim 7, Ebisuno teaches the substrate according to claim 6, wherein a barrier wall (e.g., Portion B including 120, 141, 142 and 160, see the annotated Fig. 2 above) is further provided in the light-emitting area (e.g., PA, Fig. 1, Fig. 2), the barrier wall is located on a side of the reflective layer near the transparent area (e.g., the annotated Fig. 2 above), and the ultraviolet blocking wall (e.g., Portion A of 180; see the annotated Fig. 2 above) is located in a gap between the reflective layer and the barrier wall (e.g., the annotated Fig. 2 above).
Regarding claim 8, Ebisuno teaches the substrate according to claim 7, wherein the barrier wall comprises a first sublayer (e.g., 120, the annotated Fig. 2 above), a second sublayer (e.g., 141 and/or 142, the annotated Fig. 2 above), and a third sublayer (e.g., 160, the annotated Fig. 2 above) from bottom to top.  
Regarding claim 10, Ebisuno teaches the substrate according to claim 7, wherein the reflective layer covers at least part of the barrier wall on a side thereof facing the thin-film transistor (e.g., the annotated Fig. 2 above).

Regarding claim 12, Ebisuno teaches the substrate according to claim 6, wherein a material forming the ultraviolet blocking wall comprises a material having a transmittance of less than 20% (e.g., 180, [69]: For example, the layer 180 is formed of polyimide (e.g., [69]), which corresponds to a material of the ultraviolet blocking wall having a transmittance in the claimed range (see [45] and [46] of Applicant’s original disclosure). Thus Ebisuno teaches this feature.)
Regarding claim 13, Ebisuno teaches the substrate according to claim 12, wherein a material forming the ultraviolet blocking wall comprises a polyimide-based organic material (e.g., 180, [69]).  
Regarding claim 14, Ebisuno teaches the substrate according to claim 2, wherein the light-blocking member further comprises a second reflective layer (e.g., fourth 30 from the left side of the page including Fig. 1; A configuration of the fourth 30 corresponds to that of the second 30 from the left side of the page including Fig. 1, which is shown in Fig. 2), and the second reflective layer covers at least a part of the plurality of insulating layers on a side thereof facing the transparent area in an adjacent pixel (e.g., a TA in a pixel unit adjacent to the fourth 30 from the left side of the page including Fig. 1; Fig. 1).
Regarding claim 15, Ebisuno teaches a transparent display device (e.g., [60]) comprising a substrate (e.g., Fig. 1, Fig. 2), the substrate comprising: a plurality of pixel units (e.g., a unit including the second PA (including pixels) from the left side of the page including Fig. 1 and the second TA from the left side of the page including Fig. 1; another unit including the first PA 
Regarding claim 16, Ebisuno teaches a method for manufacturing a substrate (e.g., Fig. 1, Fig. 2), the substrate comprising: a plurality of pixel units (e.g., a unit including the second PA (including pixels) from the left side of the page including Fig. 1 and the second TA from the left side of the page including Fig. 1; another unit including the first PA (including pixels) from the left side of the page including Fig. 1 and the first TA from the left side of the page including Fig. 1; Fig. 1, [54]), at least a part of which includes a light-emitting area (e.g., PA, Fig. 1, [54]) and a transparent area (e.g., TA, Fig. 1, [54]), and the light-emitting area includes a thin-film transistor (e.g., TR, Fig. 1, [56]); a light blocking member (e.g., third 30 from the left side of the page including Fig. 1, Fig. 2, [62], [70]) disposed in the light-emitting area and configured to block light that is directed to the thin-film transistor through the transparent area (e.g., [73]),
the method comprising: 
forming the plurality of pixel units (e.g., Fig. 1, Fig. 2, [54]); 
wherein forming at least part of the pixel unit includes forming a thin-film transistor (e.g., TR, Fig.1, Fig. 2, [56]) and a light blocking member (e.g., third 30 from the left side of the page including Fig. 1, Fig. 2, [62]) in the light-emitting area. 

Regarding claim 18, Ebisuno teaches the method according to claim 17, wherein forming at least part of the pixel units further comprises the step of forming a barrier wall (e.g., Portion B including 120, 141, 142 and 160, see the annotated Fig. 2 above), wherein the barrier wall comprises a first sublayer, a second sublayer, and a third sublayer from bottom to top (e.g., 120, 141, 142 and 160, see the annotated Fig. 2 above; see the 112 rejection above), the first sublayer (e.g., first sublayer; annotated  Fig. 2 above) and a buffer layer (e.g., 120, annotated  Fig. 2 above) in the thin-film transistor are formed by a patterning process (e.g., Fig. 2);4RI6004.DOCXPage 6Application No. Not Yet Assigned Paper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495the second sublayer (e.g., second sublayer; annotated  Fig. 2 above) and a gate insulation layer (e.g., 141 and/or 142; the annotated Fig. 2 above) in the thin-film transistor are formed by a patterning process (e.g., Fig. 2); 4RI6004.DOCXPage 6Application No. Not Yet AssignedPaper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495the third sublayer (e.g., third sublayer; annotated  Fig. 2 above) and an interlayer insulating layer e.g., 160, the annotated Fig. 2 above) in the thin-film transistor are formed by a patterning process (e.g., Fig. 2). 4RI6004.DOCXPage 6Application No. Not Yet Assigned Paper Dated March 23, 2020 In Reply to USPTO Correspondence of N/A
Regarding claim 19, Ebisuno teaches the method according to claim 18, wherein forming at least a part of the pixel unit further comprises a step of forming a planarization layer (e.g., 180, Fig. 2, [69]), and a part of the planarization layer is filled in a gap between the reflective layer and the barrier wall, and the part of the planarization layer filled in the gap constitutes the ultraviolet blocking wall (e.g., Portion A of 180, the annotated Fig. 2 above).
Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim US 2018/0108685.

Regarding claim 2, Kim teaches the substrate according to claim 1, wherein the light blocking member includes a reflective layer (e.g., a portion of 191 in the trench T, Fig. 15, [66]), the thin-film transistor includes a plurality of insulating layers (e.g., 141, 142, 160, Fig. 15, [57], [59], [60]), and the reflective layer covers at least part of the plurality of insulating layers on a side thereof facing the transparent area (e.g., Fig. 15).  
Regarding claim 6, Kim teaches the substrate according to claim 2 , wherein the light blocking member further comprises an ultraviolet blocking wall (e.g., 360 filled in the trench T, Fig. 15, [68]: For example, the layer 360 is formed of polyimide (e.g., [67]), which corresponds to a material of the ultraviolet blocking wall (see [46] of Applicant’s original disclosure). Thus Kim teaches this feature.), the4RI6004.DOCXPage 4Application No. Not Yet Assigned Paper Dated March 23, 2020In Reply to USPTO Correspondence of N/AAttorney Docket No. 9440-2001495ultraviolet blocking wall is located in the light-emitting area (e.g., PA, Fig. 15), and the reflection layer is located on a side of the reflection layer near the transparent area (see the 112 rejection above).  

Regarding claim 10, Kim teaches the substrate according to claim 7, wherein the reflective layer covers at least part of the barrier wall on a side thereof facing the thin-film transistor (e.g., Fig. 15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0108685 in view of Ebisuno et al. US 2018/0040682.
Regarding claim 8, Kim teaches the substrate according to claim 7, as discussed above.
Kim does not explicitly teach wherein the barrier wall comprises a first sublayer, a second sublayer, and a third sublayer from bottom to top.  
Kim, however, recognizes that the planarization layer 180 including the wall W (considered as a barrier wall) may include an organic material such as polyimide (e.g., [65]). Ebisuno teaches wherein the planarization layer 180 may include a staked layer of an organic 
One of ordinary skill in the art would have recognizes that the layer 180 of Ebisuno is similar to the layer 180 of Kim because they are both used as a planarization layer for covering TFTs of OLED. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute that taught by Ebisuno for that taught by Kim since an express suggestion to substitute one equivalent component (planarization layer) or process for another is not necessary in order to render such substitution obvious. MPEP §2144.06. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2018/0108685.
Regarding claim 8, Kim teaches the substrate according to claim 7 as discussed above.
Kim does not explicitly teach wherein a distance between the reflective layer and the barrier wall is 2-3 micrometers.  
Kim, however, recognizes that if the trench T is shallow, since the width of the trench T (that corresponds to a distance between the reflective layer and the barrier wall) may be reduced, the reduction of the size of the transmission area TA may be minimized for the formation of the trench T (e.g., [88]). In other words, the width of the trench T is a result-effective variable for varying the size of the transmission area TA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to optimize and control the substrate of Kim to have the claimed range through routine experimentation and optimization (MPEP 2144.05). Also, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 9, 2021